Exhibit 10.9 BANNER CORPORATION [FORM OF] PERFORMANCE UNIT AWARD AGREEMENT- CASH This Performance Unit Award (“Award”) is granted by Banner Corporation (“Company”) to [Name] (“Grantee”) in accordance with the terms of this Agreement (“Agreement”) and subject to the provisions of the Banner Corporation 2014 Omnibus Incentive Plan, as amended from time to time (the “Plan”), which is incorporated herein by reference. 1. Grantee’s Name: 2. Grantee’s Title: 3. Grant Date: 4. Number of Performance Units: 5. Annual Incentive Targets:(Provide attachment or other incentive target information as necessary.) Below Threshold Threshold Target Stretch 6. Performance Period: 7. Corporate and Individual Performance Weightings: (Include attachment or other performance weighting information as necessary.) Corporate Individual 8. Corporate Performance Measures, Performance Gate and Weightings:Performance will be measured from to , as summarized in the table below. (Include attachment or other performance measure information as necessary.) Relative Absolute Performance Weighting % of Target Performance Measure Performance Gate Threshold Target Stretch 9. Individual Performance Measures (Attach schedule as necessary) Page 1 of 4 Vesting Date:100% of the earned Performance Units will vest on [ ], provided that Grantee is then serving as an Employee of the Company or any Affiliate on that date.[Following three sentences are optional.Modify as appropriate.] If the Grantee's Service terminates before the end of the Performance Period by reason of death, Disability or Retirement, then the Grantee shall be entitled to a pro rata payment based on the number of months’ Service during the Performance Period but based on the achievement of performance goals during the entire Performance Period.If a Change in Control occurs prior to the end of a Performance Period, and the Grantee experiences an Involuntary Separation from Service during the 365-day period following the date of such Change in Control, then the Grantee shall be entitled to a payment of his performance Award as follows: [describe how the performance Award payment will be calculated and paid, e.g., pro rata or full, whether performance goals shall be deemed to be fully met].If at the effective time of the Change in Control the successor to the Company’s business and/or assets does not either assume the non-vested Performance Units or replace the non-vested Performance Units with an award that is determined by the Committee to be at least equivalent in value to such non-vested Performance Units on the date of the Change in Control, then the Committee shall determine: (a) the extent to which performance goals have been attained, (b) whether any of the other terms and conditions with respect to an Award relating to such Performance Period have been satisfied, and (c) what, if any, payment is due with respect to an Award.In no event shall payments be made upon a Termination for Cause. Payout Date:If the Committee determines that payments are due under a Performance Unit with respect to a Performance Period, then payment shall be made in a cash lump sum within 60 days after the Committee determination, but in no eventlater than the end of the year following that Performance Period, provided the Grantee is actively employed by the Company or an Affiliate on the last day of the Performance Period to which the Performance Unit relates. (Specify whether the grantee must also be employed on the date of payment.Specify additional or different payout terms.If payout terms provide for the deferral of compensation, include provisions that comply with section 409A of the Code.) Transferability:The Grantee may not sell, assign, transfer, pledge or otherwise encumber any Awards that have not vested, except in the event of the Grantee’s death, by will or by the laws of descent and distribution, or pursuant to a Domestic Relations Order. Tax Withholding:Applicable tax withholding shall apply to the payment of any Awards. Plan and Committee Decisions are Controlling:This Agreement and the Award and payment of performance compensation to the Grantee are subject in all respects to the provisions of the Plan, which is incorporated herein by this reference and is controlling.All Awards are subject to Committee discretion, except for Qualified Performance-Based Awards.Capitalized terms herein not defined in this Agreement shall have the meaning ascribed to them in the Plan.All decisions, determinations and interpretations by the Committee respecting the Plan, this Agreement or the award of Performance Units shall be binding and conclusive upon the Grantee, any Beneficiary of the Grantee or the legal representative thereof. Grantee’s Employment:Nothing in this Agreement shall limit the right of the Company or any of its Affiliates to terminate the Grantee's service or employment, or otherwise Page 2 of 4 impose upon the Company or any of its Affiliates any obligation to employ or accept the services or employment of the Grantee. Regulatory, Recoupment and Holding Period Requirements: The Grantee acknowledges and agrees that this Award and receipt of any payment hereunder by any person is subject to (a) the provisions of the Plan, including but not limited to Section 13.10, including possible reduction, cancellation, forfeiture or recoupment (clawback), delayed payment or holding period requirements, and (b) any policies which the Company may adopt in furtherance of any regulatory requirements (including, but not limited to, the Dodd-Frank Wall Street Reform and Consumer Protection Act) or otherwise. Amendment:The Committee may waive any conditions of or rights of the Company or modify or amend the terms of this Agreement, as and to the extent permitted by the Plan. Grantee Acceptance:The Grantee shall signify acceptance of the terms and conditions of this Agreement and acknowledge receipt of a copy of the Plan by signing in the space provided below and returning the signed copy to the Company. [Signatures on following page] Page 3 of 4 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed as of the date first above written. BANNER CORPORATION By Its ACCEPTED BYGRANTEE (Signature) (Print Name) (Street Address) (City, State & Zip Code) Page 4 of 4
